Citation Nr: 0922022	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (originally claimed as chest pain) as a chronic 
disability resulting from an undiagnosed illness. 

2.  Entitlement to service connection for gastritis as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for abdominal pain as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for cough as a chronic 
disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for nervous disability 
as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for insomnia as a 
chronic disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for loss of sex drive 
as a chronic disability resulting from an undiagnosed 
illness.

9.  Entitlement to service connection for diffuse joint pain 
as a chronic disability resulting from an undiagnosed 
illness.

10.  Entitlement to service connection for leg numbness as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for lesions of the 
nose, mouth, and throat as a chronic disability resulting 
from an undiagnosed illness.

12.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active military service from December 
1972 to November 1974 and September 8, 1991 to March 4, 1992.  
He additionally had unverified service in the United States 
Army National Guard/Reserves.  The Veteran served in 
Southwest Asia from September 17, to December 7, 1991.  

This appeal arises, in part, from a December 1996 rating 
decision from the Muskogee, Oklahoma Regional Office (RO).  
By that rating action, the RO denied service connection for 
gastritis, abdominal pain, diarrhea, cough, nervous 
disability, insomnia, loss of sex drive, diffuse joint pain, 
leg numbness, lesions of the nose, mouth, and throat, 
fatigue, and chest pain, as chronic disabilities resulting 
from an undiagnosed illness.  The Veteran appealed the RO's 
December 1996 rating action to the Board.  In an August 2000 
decision, the Board remanded all of the issues to the RO for 
additional development except the claim for service 
connection for chest pain as a chronic disability resulting 
from an undiagnosed illness, which was denied as being not 
well grounded.  (See, August 2000 Board decision/remand).  
The requested development on the remanded service connection 
issues has been completed and the appeal was returned to the 
Board for appellate consideration.  

During the course of this appeal, the Veteran's claims files 
were transferred to the RO in Columbia, South Carolina.

This matter also stems an August 2007 rating decision.  By 
that rating action, the Columbia, South Carolina RO reopened 
a previously denied claim for service connection for coronary 
artery disease, status-post myocardial infarction with angina 
and chest pain, and denied the de novo claim on the merits.  
The Veteran timely appealed the RO's August 2007 rating 
action to the Board, and this appeal ensued. 

The Veterans Claims Assistance Act of 2000 Pub. L. No. 106- 
475, 114 Stat. 2096 (VCAA), was enacted in November 2000.  
Section 7(b)(1) of the VCAA provides: in the case of a claim 
for benefits denied or dismissed as described in paragraph 
(2), the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated under chapter 51 of such title, 
as amended by this Act, as if the denial or dismissal had not 
been made. 114 Stat. at 2099.  Paragraph (2) of section 7(b) 
defines the denials or dismissals to which the preceding 
applies as those claims that meet the following two criteria:  
(A) they become final "during the period beginning on July 
14, 1999, and ending on the date of the enactment" of the 
VCAA and (B) they were issued because the claim was not well 
grounded.  Id. at 2099- 2100; See VAOPGCPREC 03-2001 (Jan. 
22, 2001).



As noted above, in an August 2000 decision, the Board denied 
the claim for service connection for chest pain as a chronic 
disability resulting from an undiagnosed illness as being not 
well grounded.  Thus, as the last final decision on this 
claim was an August 2000 Board decision, which was issued 
during the period beginning on July 14, 1999 and ending on 
the date of enactment of the VCAA (i.e., November 9, 2000), 
and as the claim was denied as being not well grounded, the 
Board, in the instant appeal, this matter must be adjudicated 
on a de novo basis.  See 38 U.S.C.A. § 7104 (West 2002); 
VAOPGCPREC 03-2001 (Jan. 22, 2001).

The Veteran failed to report for an April 2008 hearing before 
a Hearing Officer at the Columbia, South Carolina RO.  In a 
May 2008 statement to VA, the Veteran withdrew his previous 
hearing request.  He requested that his case be expedited to 
the Board for appellate consideration.  Accordingly, the 
Board will proceed with appellate review of the service 
connection claims on appeal. 

In addition, on VA Form 9, dated and signed by the Veteran in 
May 2008, he raised two new issues:  (1) entitlement to an 
increased rating for service-connected tinea cruris, 
currently evaluated as 10 percent disabling; and (2) 
entitlement to service connection for periodontal disease 
(claimed as "gum damage").  As these issues have not been 
developed for appellate consideration, they are REFERRED to 
the RO for appropriate action.  (See, VA Form 9, dated and 
signed by the Veteran in May 2008, respectively).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that his claimed disorders were incurred 
during his period of active military service in Southwest 
Asia theater of operations during the Persian Gulf War, both 
on direct and presumptive bases as undiagnosed illnesses.  
The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and the disabilities 
for which he seeks service connection raise issues of both 
direct and presumptive theories of entitlement.  Because the 
record indicates that there may be existing medical evidence 
not of record; and if not, appropriate medical development 
must be conducted, the appeal must again be remanded. 

Under the law, VA adjudicators must ensure that all 
appropriate development of the claim is conducted, and obtain 
all relevant medical evidence.  38 U.S.C.A 
§ 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the Veteran's claims 
folder, are in the constructive possession of the Board and 
must be considered); Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Under the law, a Persian Gulf Veteran shall be service- 
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317 (2008).

The VA shall compensate a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1)).


Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b).  Thus, the service 
connection claims on appeal should be considered both under 
direct and presumptive bases under 38 C.F.R. § 3.317(b). 

Regarding the claim for service connection for a 
cardiovascular disorder claimed as a chronic disability 
resulting from an undiagnosed illness, the Veteran maintains 
that in November 1995, he had a myocardial infarction as a 
result of having been exposed to biological chemicals and 
environmental hazards in the Persian Gulf during his second 
period of active military service.  (See, November 2005 
hospital report, prepared and submitted by Aiken Regional 
Medical Center, reflecting that the Veteran was admitted to 
that facility for an anterolateral wall infarction on 
November 22, 1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303(a) (2008).  Under the law, active service 
includes (1) active duty, (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and (3) any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  In other words, service connection is available for 
injuries and/or diseases incurred during active duty or 
active duty for training but (except for the exceptions 
listed in this paragraph) only for injuries, and not 
diseases, sustained on inactive duty for training.  Brooks v. 
Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2008).  Inactive duty for training is generally duty 
(other than full-time duty) prescribed for Reserves or duty 
performed by a member of the National Guard of any state 
(other than full- time duty).  38 U.S.C.A. § 101(23)(West 
2002); 38 C.F.R. § 3.6(d) (2008).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty.  Presumptive periods do not apply to active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  

Service treatment records and an Army National Guard report 
of separation show that the Veteran served in the United 
States Army National Guard from January 1983 (see, January 
20, 1983 Army National Guard enlistment examination report) 
to August 22, 2001.  The claims files, are devoid of any 
official documentation in the record from the Army National 
Guard pertaining to the Veteran's duty status during this 
period, and the record is therefore insufficient to analyze 
the Veteran's claim for service connection for a 
cardiovascular disorder because the dates of his active duty 
for training (ACDUTRA) as opposed to inactive duty for 
training (INACDUTRA) are unclear.

Thus, a remand is also necessary to document the Veteran's 
periods of ACDUTRA AND INACDUTRA in the United States Army 
National Guard, specifically November 22, 1995--the date the 
Veteran sustained an anterolateral wall infarction.  

In addition, there may be outstanding VA treatment records 
that might contain potentially relevant evidence regarding 
the service connection claims on appeal.  A February 2008 VA 
outpatient report reflects that the Veteran was scheduled for 
a Persian Gulf Registry examination at the Augusta, Georgia 
Uptown VA Medical Center (VAMC) on March 6, 2008.  (See, VA 
outpatient report, dated February 25, 2008).    The RO has 
not attempted to retrieve records of this examination, which 
are presumed to be in its constructive possession.  38 
U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the Veteran's 
claims folder, are in the constructive possession of the 
Board and must be considered).

Finally, and with respect to all service connection claims on 
appeal, the record contains VA outpatient treatment records, 
dated in January and February 2008, and additional Reserve 
medical and personnel records, which have not been considered 
by the RO since issuance of a statement of the case in early 
January 2008.  

Clarification of the Veteran's intent with regard to waiver 
of RO consideration of this evidence is not warranted in 
light of the additional grounds for remand of the service 
connection claims on appeal.  The case must therefore be 
remanded to the RO for readjudication of the claims.  38 
C.F.R. § 20.1304(c)(2008).

Accordingly, the case is REMANDED to the AMC/AOJ for the 
following action:

1.  Contact the State of South Carolina 
Military Department, Office of the 
Adjutant General, 1 National Guard 
Road, Columbia, South Carolina 29201-
4766 to ascertain the Veteran's dates 
of ACDUTRA and INACDUTRA, and whether 
there may be a determination that he 
sustained a myocardial infarction 
during his Army National Guard service 
on November 22, 1995.

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non- existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008)


2.  Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for his disabilities 
on appeal.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folders, including any VA 
medical records alluded to by the 
Veteran - in particular, the March 2008 
Persian Gulf Registry examination 
conducted at the Augusta, Georgia 
Uptown Division VAMC.

3.  Direct any other specialized 
examinations necessary in order to 
comply with the remand directives.  The 
following considerations will govern 
the examinations:

(i) The claims folders and a copy 
of this remand will be reviewed by 
each examiner in conjunction with 
his or her respective examination, 
and each examiner must acknowledge 
such receipt and review in any 
report generated as a result of 
their examination.

(ii) Each examiner must express an 
opinion as to whether any 
disability is the result of an 
incident of active military 
service, ACDUTRA OR INACDUTRA, as 
noted below under both direct and 
presumptive basis.  Each examiner 
must also state the medical basis 
for his or her opinion expressed.  
If the examiner is unable to state 
an opinion without a resort to 
speculation, he or she should so 
state.

(iii) The appropriate examiner 
should note and detail all 
reported symptoms of any 
disability manifested by 
gastritis, abdominal pains, 
diarrhea, cough, nervous 
disability, insomnia, loss of sex 
drive, diffuse joint pain, leg 
numbness, lesions of the nose, 
mouth and throat, fatigue, and 
chest pain.  Each examiner should 
provide details as to the onset, 
frequency, duration, and severity 
of such symptoms and state what 
precipitates and what relieves 
them.  

(iv) The appropriate examiner 
should clearly indicate whether 
the Veteran has a current 
disability manifested by 
gastritis, abdominal pain, 
diarrhea, cough, nervous 
disability, insomnia, loss of sex 
drive, diffuse joint pain, leg 
numbness, lesions of the nose, 
mouth and throat, fatigue, and 
chest pain or has had one since 
his discharge from his second 
period of active military service 
on March 4, 1992. 

(v) With respect to such diagnosed 
disability, the appropriate 
examiner should provide an opinion 
as to the medical probability that 
the diagnosed disability was:  (1) 
incurred in, or aggravated by, 
active duty;  (2) is the result of 
disease or injury incurred or 
aggravated during the Veteran's 
ACDUTRA or INACDUTRA in the Army 
Reserve/National Guard; and (3) 
whether any cardiovascular disease 
or arthritis was manifested to 
compensable degree within a year 
of discharge from active military 
service on March 4, 1992.

(vi) For any of the above signs 
and symptoms, which are not 
attributable to a known diagnosis, 
the findings should reflect all 
objective indications of chronic 
disability to include either 
objective medical evidence 
perceptible to a physician or 
other, non-medical indicators that 
are capable of independent 
verification. 38 C.F.R. § 
3.317(a)(2) (2008).  

(vii) The appropriate examiner 
should express his or her opinion 
as to whether any disability 
manifested by gastritis, abdominal 
pain, diarrhea, cough, nervous 
disability, insomnia, loss of sex 
drive, diffuse joint pain, leg 
numbness, lesions of the nose, 
mouth and throat, fatigue and 
chest pain is "chronic" (as having 
existed for 6 months or more or as 
having resulted in intermittent 
episodes of improvement and 
worsening over a 6-month period).

4.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should review and readjudicate 
the claims for service connection for 
gastritis, abdominal pain, diarrhea, 
cough, nervous disability, insomnia, 
loss of sex drive, diffuse joint pain, 
leg numbness, lesions of the nose, 
mouth and throat, fatigue and coronary 
artery disease (originally claimed as 
chest pain) as chronic disabilities 
resulting from an undiagnosed illness 
and under direct service connection 
theories of entitlement. See 38 C.F.R. 
§ 4.2 (2008) (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation purposes).  

If any such action does not resolve 
these claims, the RO/AMC shall issue 
the Veteran a Supplemental Statement of 
the Case.  Thereafter, the case should 
be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)
(2006).




